COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Steven Moody Ph.D v. Texas Board of Pardons and Parole Division, et
                           al

Appellate case number:     01-21-00316-CV

Trial court case number: 2020-00034

Trial court:               11th District Court of Harris County

        Appellant, acting pro se, has filed a motion “Requesting for Loaner of Courts Records, and
Trial Court’s Reporter’s Records, and Transcript’s Documentation.” To the extent that appellant
requests a loan of original court records, the motion is denied. Considering the motion as instead
requesting copies of the clerk’s record and the reporter’s record, the motion is granted with respect
to the clerk’s record. Although a clerk’s record has been filed, a reporter’s record has not been
filed and the court reporter has averred that a reporter’s record was not taken.
       Accordingly, we direct the trial court clerk to send a copy of the clerk’s record to appellant
within 7 days of this order.
       It is so ORDERED.

Judge’s signature: ____/s/ Sarah B. Landau________
                                 Acting individually


Date: ___September 21, 2021___